Citation Nr: 0120183	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of death pension benefits for a 
surviving spouse.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1916 to 
October 1920.  The veteran died in January 1978 and the 
appellant is his widow. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  
 
Review of the record reveals correspondence from the 
appellant expressing a desire to reopen her claim for 
Dependency and Indemnity Compensation (DIC) benefits, and the 
RO is directed to conduct all indicated development and 
adjudication with respect to this claim.    


FINDINGS OF FACT

1.  The appellant and the veteran were married in May 1961 
and were still married at the time of the veteran's death in 
January 1978; the appellant was awarded VA death pension 
benefits effective from January 1978. 

2.  The appellant remarried in July 1979 and her VA death 
pension benefits were terminated; this marriage was 
terminated by divorce in December 1999. 


CONCLUSION OF LAW

The criteria for restoration of VA death pension benefits as 
the surviving spouse of the veteran are not met.  38 U.S.C.A. 
§§ 101(3), 103, 1541, 5107 (West 1991); 38 C.F.R. §§ 3.3, 
3.55 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  (Parenthetically, it is noted 
that the applicability of at least some portions of the VCAA 
to a case such as this, in which the law and not the facts 
are dispositive, is uncertain).   

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102 and 5103).  The appellant has 
been notified of the basis for the denial of her claim, 
including by letter dated in November 2000 and statement of 
the case dated in February 2001.  The Board concludes that 
the discussions therein adequately informed the veteran of 
the information and evidence needed to substantiate her 
claim, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, including 
marriage certificates, the veteran's death certificate, and a 
certificate of divorce, have been obtained, and here is no 
specific reference to any other pertinent records that need 
to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant  in this case.  Thus, the Board finds that further 
development is not warranted. 

II  Analysis

The basic facts in this case are not in dispute and may be 
briefly summarized.  The appellant and the veteran were 
married in May 1961 and were still married at the time of the 
veteran's death in January 1978.  The appellant was awarded 
VA death pension benefits effective from January 1978.  The 
appellant remarried in July 1979 and her VA death pension 
benefits were terminated as required by law.  This marriage 
was terminated by divorce in December 1999, and it is the 
appellant's assertion, in essence, that she is therefore 
entitled to restoration of the VA death pension on the basis 
that she is the "surviving spouse" of the veteran.   

Pursuant to the provisions of 38 U.S.C.A. § 1541, a surviving 
spouse of a veteran who served during a period of war is 
entitled to monthly payments from the VA for, as in the 
instant case, the death of the veteran from a nonservice 
connected condition.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  
For the purposes of entitlement to this benefit, and pursuant 
to the applicable regulations, a surviving spouse is 
determined to be, in pertinent part, one who was the spouse 
of a veteran at the time of the veteran's death and meets the 
requirements of 38 C.F.R. § 3.1(j) (2000), and who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death and, except as provided in 38 
C.F.R. § 3.55, has not remarried.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. § 3.50 (2000).

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55 allowed for reinstatement of 
death pension benefits to surviving spouses whose benefits 
had been terminated because of remarriage upon termination of 
the disqualifying marriage by a death, divorce, annulment, or 
if the remarriage was declared void.  However, these 
provisions were amended by the Omnibus Budget Reconciliation 
Act of 1991, Pub. L. No. 101- 508, § 8004(a), to create a 
permanent bar to reinstatement of death pension benefits for 
those surviving spouses whose disqualifying marriage had been 
terminated by divorce and whose claim for reinstatement of 
death pension benefits was not filed before November 1, 1990. 
This statutory bar was later amended to allow reinstatement 
of death pension benefits for those surviving spouses whose 
disqualifying remarriages were terminated by a divorce 
proceeding which had been initiated prior to November 1, 
1990. See Veterans Benefit Act of 1992, Pub. L. No. 102-568, 
§ 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

The Board notes that the record clearly indicates that the 
appellant's remarriage did not terminate until their divorce 
in December 1999.  Therefore, the appellant was not eligible 
for VA death pension benefits on October 31, 1990, because 
she was still married as of that date.  That is, her 
remarriage had not terminated prior to November 1, 1990, nor 
had legal proceedings commenced prior to November 1, 1990.  
Accordingly, the Board concludes that the appellant is not 
entitled to receive VA death pension benefits based upon the 
termination of her remarriage.

The Board observes that on June 9, 1998, Section 8207 of HR 
2400 (Public Law 105-178) was signed, and perhaps it is 
confusion over this enactment that led to the mistaken belief 
on the part of the appellant that her divorce entitled her to 
restoration of death pension benefits.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of Dependency and Indemnity Compensation (DIC) to a surviving 
spouse.  Section 1311(e)(1) generally provides that 
remarriage shall not bar a surviving spouse's eligibility for 
DIC if the remarriage is terminated by death, divorce, or 
annulment (unless VA determines that divorce or annulment was 
secured through fraud or collusion) and Section 1311(e)(2) 
provides that DIC is not barred if a surviving spouse ceases 
living with another person and holding himself or herself out 
openly to the public as that person's spouse.  The law 
precludes payment under the new 38 U.S.C.A. § 1311(e) for any 
month prior to October 1998. PL 105-178 § 8207, 112 Stat. 495 
(June 9, 1998).

However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC and 
not death pension benefits.  Therefore, the foregoing changes 
in the provisions of law do not entitle the appellant to the 
benefit addressed by this decision.   Thus, the Board must 
conclude that the appellant's claim lacks legal entitlement 
under the applicable law and regulations.  The United States 
Court of Appeals for Veterans Claims has held that in a case 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

Entitlement to restoration of death pension benefits for a 
surviving spouse is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

